     MCGREGOR W. SCOTT
 1 United States Attorney
 2 DEBORAH LEE STACHEL, CSBN 230138
     Regional Chief Counsel, Region IX
 3   Social Security Administration
     Asim Modi, NYSBN 4692018
 4   Special Assistant United States Attorney
     Assistant Regional Counsel
 5    Social Security Administration, Region IX
 6    160 Spear Street, Suite 800
      San Francisco, California 94105
 7   E-mail: asim.modi@ssa.gov
     Attorneys for Defendant
 8
 9 Jonathan O. Peña, Esq.
   CA Bar ID No.: 278044
10 Peña & Bromberg, PLC
     2440 Tulare St., Ste. 320
11   Fresno, CA 93721
     Telephone: 559-439-9700
12   Facsimile: 559-439-9700
     info@jonathanpena.com
13
     Attorney for Plaintiff, Donna Johnson
14
15                                  UNITED STATES DISTRICT COURT
                               FOR THE EASTERN DISTRICT OF CALIFORNIA
16                                         FRESNO DIVISION

17 Donna Johnson,                                   Case No. 1:18-cv-00818-SKO
18                Plaintiff,                        STIPULATION AND ORDER FOR THE
19                                                  AWARD OF ATTORNEY FEES UNDER THE
                          v.                        EQUAL ACCESS TO JUSTICE ACT (EAJA) 28
20                                                  U.S.C. § 2412(d)
     NANCY A. BERRYHILL, Acting
21 Commissioner of Social Security,
22                Defendant.
23          TO THE HONORABLE SHEILA K. OBERTO, MAGISTRATE JUDGE OF THE UNITED
24
     STATES DISTRICT COURT:
25
            The Parties through their undersigned counsel, subject to the Court’s approval, stipulate that
26
     Plaintiff be awarded attorney fees in the amount of EIGHT THOUSAND, ONE HUNDRED
27
     DOLLARS, and 00/100, $8,100.00, under the Equal Access to Justice Act (EAJA), 28 U.S.C.
28
 1 § 2412(d). This amount represents compensation for all legal services rendered on behalf of Plaintiff
 2 by counsel in connection with this civil action, in accordance with 28 U.S.C. § 2412(d).
 3           After the Court issues an order for EAJA fees to Plaintiff, the government will consider the
 4 matter of Plaintiff’s assignment of EAJA fees to counsel. Pursuant to Astrue v. Ratliff, 560 U.S. 586,
 5 598, 130 S.Ct. 2521, 177 L.Ed.2d 91 (2010), the ability to honor the assignment will depend on
 6
     whether the fees are subject to any offset allowed under the United States Department of the
 7
     Treasury’s Offset Program. After the order for EAJA fees is entered, the government will determine
 8
     whether they are subject to any offset.
 9
             Fees shall be made payable to Plaintiff, but if the Department of the Treasury determines that
10
     Plaintiff does not owe a federal debt, then the government shall cause the payment of fees, expenses
11
     and costs to be made directly to counsel, pursuant to the assignment executed by Plaintiff. Any
12
     payments made shall be delivered to Plaintiff’s counsel, Jonathan O. Peña.
13
             This stipulation constitutes a compromise settlement of Plaintiff’s request for EAJA fees, and
14
15 does not constitute an admission of liability on the part of Defendant under the EAJA. Payment of
16 EIGHT THOUSAND, ONE HUNDRED DOLLARS, and 00/100, $8,100.00, in EAJA attorney fees
17 shall constitute a complete release from, and bar to, any and all claims that Plaintiff and Plaintiff’s
18 attorney, Jonathan O. Peña, may have relating to EAJA attorney fees in connection with this action.
19           This award is without prejudice to the rights of Plaintiff’s attorney to seek Social Security Act

20 attorney fees under 42 U.S.C. § 406(b), subject to the savings clause provisions of the EAJA.
21                                                 Respectfully submitted,
22
23 Dated: June 11, 2019                    /s/ Jonathan O. Peña
                                                   JONATHAN O. PEÑA
24                                                 Attorney for Plaintiff
25
     Dated: June 14, 2019                  MCGREGOR W. SCOTT
26                                             United States Attorney
27                                             DEBORAH LEE STACHEL
                                               Regional Chief Counsel, Region IX
28
                                                        -2-
                                                   Social Security Administration
 1
 2                                             By: _*________________________
                                                   Asim Modi
 3                                                 Special Assistant U.S. Attorney
                                                   Attorneys for Defendant
 4                                                 (*Permission to use electronic signature
                                            obtained via email on _06/14/2019_).
 5
 6                                                       ORDER

 7            Pursuant to the parties’ above stipulation (Doc. 19) and the Equal Access to Justice Act, 28

 8 U.S.C. § 2412(d), IT IS ORDERED that fees in the amount of EIGHT THOUSAND, ONE
 9 HUNDRED DOLLARS and 00/100 ($8,100.00) be awarded subject to the terms of the stipulation.
10
11 IT IS SO ORDERED.
12
     Dated:     June 17, 2019                                     /s/   Sheila K. Oberto             .
13                                                      UNITED STATES MAGISTRATE JUDGE
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                        -3-
